UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-6461 GENERAL ELECTRIC CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-1500700 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yes¨Noþ At November 1, 2007, 3,985,403 shares of voting common stock, which constitute all of the outstanding common equity, with a par value of $14 per share were outstanding. REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM10-Q AND IS THEREFORE FILING THIS FORM 10-Q WITH THE REDUCED DISCLOSURE FORMAT. (1) General Electric Capital Corporation Part I – Financial Information Page Item 1. Financial Statements Condensed Statement of Current and Retained Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Notes to Condensed, Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 23 Part II – Other Information Item 1. Legal Proceedings 23 Item 6. Exhibits 24 Signatures 25 Forward-Looking Statements This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could adversely or positively affect our future results include: the behavior of financial markets, including fluctuations in interest and exchange rates and commodity and equity prices; the commercial and consumer credit environment; the impact of regulation and regulatory, investigative and legal actions; strategic actions, including acquisitions and dispositions; future integration of acquired businesses; future financial performance of major industries which we serve, including, without limitation, the air and rail transportation, energy generation, media, real estate and healthcare industries; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements General Electric Capital Corporation and consolidated affiliates Condensed Statement of Current and Retained Earnings (Unaudited) Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Revenues Revenues from services (note 3) $ 16,792 $ 14,122 $ 48,582 $ 40,303 Sales of goods 277 519 337 1,786 Total revenues 17,069 14,641 48,919 42,089 Costs and expenses Interest 5,638 4,623 16,202 12,703 Operating and administrative 4,567 4,100 13,332 12,133 Cost of goods sold 236 480 284 1,652 Investment contracts, insurance losses and insurance annuity benefits 178 169 517 480 Provision for losses on financing receivables 1,220 790 3,283 2,195 Depreciation and amortization 1,993 1,645 5,831 4,679 Minority interest in net earnings of consolidated affiliates 58 61 211 206 Total costs and expenses 13,890 11,868 39,660 34,048 Earnings from continuing operations before income taxes 3,179 2,773 9,259 8,041 Benefit (provision) for income taxes 24 (251 ) (714 ) (855 ) Earnings from continuing operations 3,203 2,522 8,545 7,186 Earnings (loss) from discontinued operations, net of taxes (note 2) (1,362 ) 16 (2,017 ) 218 Net earnings 1,841 2,538 6,528 7,404 Dividends (1,225 ) (1,081 ) (5,131 ) (7,089 ) Retained earnings at beginning of period 38,332 34,364 37,551 35,506 Retained earnings at end of period $ 38,948 $ 35,821 $ 38,948 $ 35,821 The notes to condensed, consolidated financial statements are an integral part of this statement. (3) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Financial Position (In millions) September 30, 2007 December 31, 2006 (Unaudited) Assets Cash and equivalents $ 11,840 $ 9,672 Investment securities 22,117 21,325 Inventories 69 54 Financing receivables – net (note 5) 356,786 323,943 Other receivables 31,912 35,896 Property, plant and equipment, less accumulated amortization of $24,000 and $22,362 62,701 57,908 Intangible assets – net (note 6) 28,397 25,205 Other assets 78,660 58,543 Assets of discontinued operations (note 2) 7,372 11,119 Total assets $ 599,854 $ 543,665 Liabilities and equity Short-term borrowings (note 7) $ 171,622 $ 168,894 Accounts payable 14,423 15,436 Long-term borrowings (note 7) 308,419 256,807 Investment contracts, insurance liabilities and insurance annuity benefits 12,225 12,418 Other liabilities 21,008 20,242 Deferred income taxes 8,848 11,080 Liabilities of discontinued operations (note 2) 1,929 201 Total liabilities 538,474 485,078 Minority interest in equity of consolidated affiliates 1,352 2,002 Capital stock 56 56 Accumulated gains (losses) – net Investment securities 241 481 Currency translation adjustments 7,148 4,809 Cash flow hedges (277 ) (199 ) Benefit plans (262 ) (278 ) Additional paid-in capital 14,174 14,088 Retained earnings 38,948 37,628 Total shareowner’s equity 60,028 56,585 Total liabilities and equity $ 599,854 $ 543,665 The sum of accumulated gains (losses) on investment securities, currency translation adjustments, cash flow hedges and benefit plans constitutes “Accumulated nonowner changes other than earnings,” and was $6,850 million and $4,813 million at September 30, 2007, and December 31, 2006, respectively. The notes to condensed, consolidated financial statements are an integral part of this statement. (4) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Cash Flows (Unaudited) (In millions) Nine months ended September 30 2007 2006 Cash flows – operating activities Net earnings $ 6,528 $ 7,404 Loss (earnings) from discontinued operations 2,017 (218 ) Adjustments to reconcile net earnings to cash provided from operating activities Depreciation and amortization of property, plant and equipment 5,831 4,679 Decrease in accounts payable (604 ) (269 ) Provision for losses on financing receivables 3,283 2,195 All other operating activities (2,838 ) 400 Cash from operating activities – continuing operations 14,217 14,191 Cash from operating activities – discontinued operations 4,777 485 Cash from operating activities 18,994 14,676 Cash flows – investing activities Additions to property, plant and equipment (10,170 ) (8,355 ) Dispositions of property, plant and equipment 7,092 3,749 Increase in loans to customers (251,182 ) (228,129 ) Principal collections from customers – loans 224,609 209,174 Investment in equipment for financing leases (19,598 ) (18,861 ) Principal collections from customers – financing leases 18,492 15,793 Net change in credit card receivables 3,309 743 Payments for principal businesses purchased (7,522 ) (6,898 ) Proceeds from sales of discontinued operations − 2,753 Proceeds from principal business dispositions 1,102 − All other investing activities (4,120 ) (11,326 ) Cash used for investing activities – continuing operations (37,988 ) (41,357 ) Cash used for investing activities – discontinued operations (4,811 ) (422 ) Cash used for investing activities (42,799 ) (41,779 ) Cash flows – financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) (9,934 ) 984 Newly issued debt Short-term (91 to 365 days) 815 605 Long-term (longer than one year) 77,912 61,596 Non-recourse, leveraged lease 24 920 Repayments and other debt reductions Short-term (91 to 365 days) (32,251 ) (24,859 ) Long-term (longer than one year) (4,518 ) (3,928 ) Non-recourse, leveraged lease (681 ) (597 ) Dividends paid to shareowner (4,973 ) (6,729 ) All other financing activities (455 ) 2,143 Cash from financing activities – continuing operations 25,939 30,135 Cash used for financing activities – discontinued operations (3 ) (43 ) Cash from financing activities 25,936 30,092 Increase in cash and equivalents 2,131 2,989 Cash and equivalents at beginning of year 9,849 6,182 Cash and equivalents at September 30 11,980 9,171 Less cash and equivalents of discontinued operations at September 30 140 369 Cash and equivalents of continuing operations at September 30 $ 11,840 $ 8,802 The notes to condensed, consolidated financial statements are an integral part of this statement. (5) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1. Our financial statements are prepared in conformity with the U.S. generally accepted accounting principles (GAAP). Preparing financial statements in conformity with GAAP requires us to make estimates and assumptions that affect reported amounts and related disclosures. Actual results could differ from those estimates. These statements include all adjustments (consisting of normal recurring accruals) that we considered necessary to present a fair statement of our results of operations, financial position and cash flows. The results reported in these condensed, consolidated financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year. See note 1 to the consolidated financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2006. That note discusses consolidation and financial statement presentation. We have reclassified certain prior-period amounts to conform to the current-period’s presentation. All of the outstanding common stock of General Electric Capital Corporation (GE Capital or GECC) is owned by General Electric Capital Services, Inc. (GECS), all of whose common stock is owned, directly or indirectly, by General Electric Company (GE Company or GE). Our financial statements consolidate all of our affiliates
